FILED iN
    JiH CO!JRT OF APPEALS

   r !Q ~PR    -7 PH q: 59                                                  114351
    USA       ~.ATZ.   CLERK      CAUSE NO. 11-368-W

rN THE INTEREST OF                                  IN THE DISTRICT COURT

CHRISTOPHER ANDERSON, ET AL                         304TH DISTRlCT COURT

CI-IILDREN                                          DALLAS COUNTY, TEXAS

        ORDER VACATING ORD.E R DENYING MOTION TO TRANSFER

On this the   &    day of September, 2013, came on to be considered the above entitled
and numbered cause and the Cottrt finds that the Court of Appeals~ Fifth District Court of
Texas at Dallas, has ntled that this Court vacate the Order Denying Motion to Transfer
signed on April 26, 2013 in the above-referenced cause, and that this cause be transferred
to Van Zandt County, Texas.

IT IS THEREFORE ORDERED that the Order Denying Motion to Transfer signed in
this cnusc on April 26, 2013, be and is hereby VACATED and that this cause be
trAnsferred to VanZandt County, Texas. The District Clerk of the 304rh District Court i~
ORDERED to transfer the proceedings filed herein to the Disttict Clerk of VanZandt
Cou11ty~ Tcxa~ .


Sogncd !his   l2day        of September, 2013.




                                                                    ~c
                                                                    ~~
                                                                    ,._,.., 1
                                                                                   ·
                                                                     . " !i·~"'~. ~~ ~·~::,.~ E"f,)r
                                                                                • 1 p.· • ·
                                                                                              ~
                                                                                              •.
                                                                                                   '1
                                                                                                        If;
                                                                                                              .
                                                                                                                  I   , •. ,
                                                                                                                          1
                                                                                                                                    .·
                                                                                                                               _, , .